Title: From John Adams to Richard Rush, 11 November 1815
From: Adams, John
To: Rush, Richard



Dear Rush
Quincy Novbr 11th 1815

To your studies in Jurisprudence, I wish all the success, which you can possibly wish for yourself; but you must collect yourself & remember that Intemperance in the pursuit of knowledge, is not less dangerous than in that of pleasure.
Your favour of the third has afforded me much amusement, though a dozen years ago & more I was convinced that mr Cooper was a man of talents and Science; yet at that period, he was the last gentleman in the world, the last Citizen in the Republic of letters, from whom I should have expected a compliment upon my ill fated Volumes. Next to him was mr Matthew Cary; yet he too has invested in the Olive branch, a respectful recommendation of them, to the friends of his readers. After these two examples, I need not despair. Something whispers me nevertheless, that such are the vicissitudes of life, that the nation of New England, where they were once most respected, may soon condemn them a Hartford Convention consisting of members, who formerly applauded them, may soon vote them Heresy; and that Theophilus Parsons, & Fisher Ames, the two loudest Panegyrists of them, that ever lived, if they were now living, might be among their severest Censurers.
For my own part I am a sincere believer, in my own “defence,” and “Discourses on Davila” They have never done me any good; On the contrary, incalculable injury to me, & my family. They are the property of the Public and the world will do with them, what it pleases. It cannot easily, however, get rid of them. They have made the press groan with three editions of them in 8vo, & three at least in 12mo, in English. They have been translated into the German language, as well as the French: so that the Index Expurgatories; or even  their high mightiness at Vienna, would be puzzled to suppress them. For Mr Taylor of Hazelwood has immortalized them in six, or seven hundred pages, this study of 20 years.
Mr Hume compliments Montesquieu on the good he has done to mankind principally by exciting Controversies, discussions, & researches, into the foundations of laws. As my object in writing was to throw out some Investigations for the consideration for the American people & the great patriots of France, at a time when they were labouring with all their might to tear up the foundations of the Earth, & break open the fountains of the great deep; if I should be so fortunate at last, as to excite a controversy between Messieurs Taylor Cooper, & Cary, & other champions, so that mankind might be compelled to understand the subject better than they do, sublimi feriam. Sidera Vertice. My eyes though somewhat better, still admonish me, not to work them too hard; I will only add the best wishes, for the accomplishment of your projected work on Jurisprudence of
John Adams.